Citation Nr: 1232445	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-00 300A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, as secondary to service-connected right knee disability.

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals other than post traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1989 and from January 2003 to January 2004.  He also has service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and North Little Rock, Arkansas, respectively.  Jurisdiction over these claims is currently with the RO in North Little Rock, Arkansas.

In his November 2010 substantive appeal, the Veteran requested a Videoconference hearing.  However, in April 2012 he withdrew this request.  See 38 C.F.R. § 20.702 (2011). 

With respect to the Veteran's claim of service connection for a back disability, as secondary to service-connected right knee disability, additional pertinent evidence was added to the Veteran's claims file after the issuance of the April 2012 supplemental statement of the case.  A waiver of his right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted in July 2012.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of service connection for TBI residuals other than post traumatic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The most competent and credible evidence of record shows that the Veteran's back disability, diagnosed as chronic lumbar sprain with right sided radiculopathy, spondylosis, was aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

A back disability, diagnosed as chronic lumbar sprain with right sided radiculopathy, spondylosis, was aggravated by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 201); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

However, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran claims entitlement to service connection for a back disability as secondary to his service-connected right knee disability.  The evidence does not show, nor has the Veteran ever alleged, that his back disability was incurred during active military service.  Therefore, the Board adjudication of this claim will be limited to the theory of secondary service connected.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

With the above criteria in mind, the Board first notes that the record shows that the Veteran is service connected for a right knee disorder.  

As to the current disability, a review of the record on appeal shows that Veteran has a back disability being diagnosed as chronic lumbar sprain with right sided radiculopathy, spondylosis.  See, for example, VA examinations dated in January 2009, February 2009, and July 2010.

As to the relationship between the current back disability and his service-connected right knee disability, in April 2009 the Veteran's treating physician, Dr. "T.P.," submitted a letter in support of the Veteran's claim.  Dr. T.P. noted the Veteran's in-service injury of his right knee and his ongoing treatment of that condition, to include a right total knee arthroplasty.  In pertinent part, Dr. T.P. offers the following:

Ordinarily, the placement of the total knee arthroplasty on the right side would not affect or cause back pain or contralateral knee pain except temporary basis when the patient sometimes gets increased pain because of putting more pressure on the opposite side or in the low back when they are in the early recovery phase from total knee arthroplasty.  However, in [the Veteran's] case, he has had multiple complications with the right knee surgery, which has resulted in chronic constant pain and instability in the right knee.  That has caused chronic increased pressure on the low back and on the left knee, which have contributed to pain in both areas...

The right knee injury with its associated multiple complications have therefore aggravated the low back condition and left knee condition because of the duration of the symptoms in the right knee and the fact that he has never had a good outcome with any of the surgeries done on the right knee.

The Veteran provided an additional letter, dated April 2012, from another treating physician, Dr. "G.D."  In its entirety, Dr. G.D.'s letter stated:

[The Veteran] is here today and I wanted to point out that he has disability in his right knee and has had treatment by Dr. [T.P.].  His right knee dysfunction causes significant aggravation and contribution to his mechanical back pain and keeps him unable to work and participate in more activities as a result of the knee interfering with his gait, which caused an altered gait and exacerbates and accelerates his degenerative process in his back.

While a review of the record on appeal reveals that VA examiners in January 2009 and July 2010 that opined that the Veteran's current back disability was not directly caused by his service connected right knee disability, neither these examiners nor any other medical evidence found in the claims file directly contradicts Drs. TP and GD's opinions that his service connected right knee disability aggravated his back disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  (Parenthetically, the Board notes that while the July 2010 examiner used such language as "not caused by or a result of," these terms do not encompass the issue of aggravation).  

Under such circumstances, and granting the claimant the benefit of any doubt in this matter, the Board concludes that the back disability, diagnosed as chronic lumbar sprain with radiculopathy, spondylosis, was aggravated by the Veteran's service-connected right knee disability and that service connection for this disorder is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Allen, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, diagnosed as chronic lumbar sprain with right sided radiculopathy, spondylosis, is granted.


REMAND

As to the claim of service connection for TBI residuals other than post traumatic headaches, the Veteran has asserted throughout the appeal that he suffered a head injury on November 6, 1995, when he was hit in the head with a tent beam during a storm while serving in the Army National Guard.  Additionally, he has contended that he experienced five or more blast injuries.

However, the Board notes that the records is incomplete as to the exact dates that the Veteran was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during this time period.  The record is also silent as to whether the Veteran had any recognized Federal Service.

Therefore, because the exact dates that the Veteran was on ACDUTRA or INACDUTRA are significant to determine if any injury occurred during these times, the Board finds that a remand is required to obtain this information.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Next, the Board acknowledges that the Veteran was afforded a VA brain and spinal cord examination in October 2010.  However, the Board finds the examination inadequate for VA compensation purposes for several reasons.

First, the October 2010 VA examiner noted that he did not review the Veteran's claims file.  The Board notes that claims file review is not required in every case, however, the VA examiner did not consider the Veteran's relevant medical history.  Indeed, he did not accurately describe the Veteran's medical history and claimed condition in sufficient detail to enable the Board to make a fully informed evaluation of the claim.  See Stefl v. Nicholson, 21 Vet. App. at 123; see also VAOPGCPREC 20-95 (July 14, 1995) (holding that there is no law or regulation requiring claims file review prior to examination for every case, but listing circumstances in which claims folder should be reviewed prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (lack of claims file review is not, in and of itself, dispositive as to the probative value of a medical opinion); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Instead, the VA examiner noted that "there was no evidence in his records of any injuries."  This is clearly contradicted by the information found in his service treatment records.  In contradiction of his earlier statement, the VA examiner also incorrectly indicated that the incident when the Veteran injured his head during a storm occurred in 1997, not 1995 as noted in his service treatment records.  The VA examiner also reported that the Veteran lost consciousness for several minutes, however, there was no such indication in the service treatment record.  In addition, the VA examiner referred to a May 12, 2010, traumatic brain injury evaluation that is not associated with the claims file.

Given the above, the Board finds that affording the Veteran another VA examination is warranted to determine the etiology of his TBI residuals, if any, based on a complete review of his relevant medical history.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Next, the Board notes that a review of the record on appeal reveals that the Veteran receives ongoing treatment from the Little Rock VA Medical Center.  However, his post-January 2012 treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status these treatment records from this facility should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED for the following actions:

1. Obtain and associate with the claims folder all of the Veteran's post-January 2012 treatment records from the Little Rock VA Medical Center.  All efforts to obtain these records should be documented fully in the claims file.

2. Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain a specific written statement that verifies all of the Veteran's periods of ACDUTRA and INACDUTRA in the Army National Guard including his duty status for November 6, 1995, is of significance.  In addition, the RO/AMC should determine whether the Veteran had any recognized Federal Service, evidenced by a copy of the military orders, presidential proclamation, or executive order that clearly demonstrates the federal nature of the service.  All efforts to obtain these records should be documented fully in the claims file.  If no such records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact and/or a negative response should be associated with the claims file and the Veteran should be notified of what records could not be obtained.

3. Obtain a copy of the traumatic brain injury evaluation, dated May 12, 2010, and associate it with the claims file.  If no such record can be found, or if it has been destroyed, ask for specific documented confirmation of that fact and/or a negative response should be associated with the claims file.

4. After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any TBI residuals except post traumatic headaches which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records (during active duty and during his service in the Army National Guard, if any), post-service VA outpatient treatment records, and post-service private medical records. Based on the examination and review of the 

record, the examiner should answer the following questions:

a. Is it at least as likely as not (a probability of greater than 50 percent) that the Veteran has a current TBI condition that is manifested by residuals other than post traumatic headaches?  

b. If so, is it at least as likely as not (a probability of greater than 50 percent) that such condition had its onset during active service, or a period of service in the Army National Guard, or is related to any in-service disease or injury?

In providing the opinions, the examiner is requested to consider the Veteran's assertion of an in-service head injury, to include the November 6, 1995, incident, and the multiple blasts experienced in-service.  Specifically, if current brain disabilities, particularly any TBI, are diagnosed, the examiner must consider whether they are related to the in-service injuries and/or complaints.

In answering the above questions, the examiner should also consider the fact that the claimant is competent to report on the observable symptom of his TBI residuals while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In answering the above questions, the examiner should also be aware of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner is requested to provide a complete rationale for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

5. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, which includes consideration of the evidence associated with the record after the April 2012 supplemental statement of the case, and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


